NON-FINAL OFFICE ACTION after RCE
This application has been reassigned to another examiner in Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 SEP 2022 has been entered.
 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which papers have been placed of record in the file.

Specification
The disclosure is objected to because of the following informalities:
In ¶ [0037], line 7:  it appears “radial blade 26” should be --radial         blade 20--.
	Appropriate review/correction is required.
The Abstract of the Disclosure is objected to because:
	a.	Line 2:  the inclusion of legal phraseology such as "means" in the abstract is improper.
	Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (MPEP 606.01).  The title should mention aspects of the radial blades such as variable thickness and the different pitches of the sides of the blades.

Claim Rejections - 35 USC § 103
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).  The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.
[AltContent: rect]
    PNG
    media_image1.png
    112
    823
    media_image1.png
    Greyscale

Claim 1:  Zeppelin Systems (DE ‘397) discloses the recited subject matter substantially as claimed as set forth in the final rejection of 9 MAY 2022.  Moreover, DE ‘397 shows the radial blades arranged in a same plane perpendicular to the drive shaft 10 as added via the RCE response of 8 SEP 2022.  DE ‘397 does not disclose wherein, in the section of decreasing blade thickness, the lower side of each radial blade is pitched more strongly in the rotational direction with respect to a horizontal than the upper side of the blade and wherein an imaginary straight line connecting a vertex of the rear end to a vertex of the front end of each blade is inclined in relation to the horizontal in a same direction as an inclination of the lower side of the radial blade in the section of decreasing blade thickness.
Huels (FR ‘011) is relied upon as in said final rejection and shows a drive shaft 2 with radial blades (one set of blades 3, 4, 5, or 6); the blades having a curved front face at the leading end;  wherein the lower side of each radial blade is pitched more strongly in the rotational direction with respect to a horizontal than the upper side of the blade (e.g., blade 3 as seen in the annotated partial Figure below with the arrow indicating a direction of rotation):

[AltContent: rect]
    PNG
    media_image2.png
    134
    476
    media_image2.png
    Greyscale



An imaginary straight line can be drawn on the blade 3 above connecting a vertex of the rear end to a vertex of the front end of each blade is inclined in relation to the horizontal in a same direction as an inclination of the lower side of the radial blade in the section of decreasing blade thickness.  The blades are tapered to rear blade end at the trailing end.
It would have been obvious to one skilled in the art before the effective filing date of the invention to have substituted the radial blades in DE ‘397 with the radial blades of FR ‘011 for the purposes of providing a mode of operation of the blades that guides material to be mixed contacting the curved front face above its curved apex in an upward vertical direction to the blade upper side thereby imparting an upwardly vertically oriented thrust to the material away from the blade which is assisted by the pitch of the inclined blade upper side; wherein the pitch of the blade lower side generates a negative pressure in the space below the radial blade, which enlarges toward the blade end whereby the material located below the blade lower side is thereby pulled upward and engaged by the following radial blade; accordingly providing intensive mixing of material to be mixed via this mode of operation attributed to the  radial blades.
Unamended claims 2-17 are rejected as outlined in the final rejection of 9 MAY 2022.
With regard to the above rejection, the prior art to DE ‘397 merely differs from the claimed device by the substitution of differently pitched radial blades; the substituted blades and their functions were well known in the art since year 1964 as evidenced by FR ‘011; one of ordinary skill in the art could have readily substituted one known blade chosen from a finite list of blades for another; and the results of the substitution would have been wholly predictable and obvious since the substitution of one known blade from the finite list of blades would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e., the predictable results of the substituted blades having sides of differing pitch thereby performing a mixing mode of operation that moves the material to be mixed in an upward direction in locations both above and below the blades by art recognized blades selected from said finite list.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and see MPEP 2143(B).
When a prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (The claims were directed to a method of enhancing color effects produced by ambient light through a process of absorption and reflection of the light off a coated substrate. A prior art reference to Donley disclosed a glass substrate coated with silver and metal oxide 200-800 angstroms thick.  While Donley disclosed using the coated substrate to produce architectural colors, the absorption and reflection mechanisms of the claimed process were not disclosed. However, King’s specification disclosed using a coated substrate of Donley’s structure for use in his process. The Federal Circuit upheld the Board’s finding that "Donley inherently performs the function disclosed in the method claims on appeal when that device is used in ‘normal and usual operation’" and found that a prima facie case of anticipation was made out. Id. at 138, 801 F.2d at 1326. It was up to applicant to prove that Donley's structure would not perform the claimed method when placed in ambient light.). 
In this instance, the blades 3, 4, 5, or 6 of FR ‘011 have the same configuration as that of the blade seen in instant Figure 4 and the accompanying description in the instant specification.  Since the blade geometry of FR ‘011 is the same as a device (blade) described in the specification for carrying out a method (mixing mode of operation), it can be assumed the FR ‘011 device is capable of and will inherently perform the same mixing mode of operation attributed to the instant blades.


Conclusion
The remarks filed after the final rejection are noted but are considered moot in view of the new grounds of rejection/claim interpretation/case law application set forth above.  FR ‘011 clearly teaches the differently pitched radial blades located in a mixing chamber and to substitute these blades for the blades in DE ‘397 is well within the realm of obviousness under 103 and certainly sanctioned by the KSR decision.
The extensive remarks related to the processes of deagglomerating vs. agglomeration in the prior art are curious since they are not germane to the patentability of the claimed apparatus since such processes recite no further structure and as held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."  See MPEP 2115.  

APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).




Clearly, the Huels device could be operated such that the blades move at a lower rotational speed and thus at lower energy input thereby not introducing too much energy into the substances being processed (as in Zeppelin).  However, rotational speed is not a structural limitation in apparatus claims.
Applicant should note that “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Accordingly, the recited powder is merely the contents of the apparatus during an intended operation and is thus of no patentable significance in the pending apparatus claims.  Neverthess, the base reference to Zeppelin teaches the mixing of powder at ¶ [0038] of the machine translation:
    PNG
    media_image4.png
    115
    845
    media_image4.png
    Greyscale

The possible rejection of Huels in view of Zeppelin postulated by the previous examiners does not appear tenable to this examiner and will likely not be a rejection that is applied, subject to further consideration after review of any forthcoming responses.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  







/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





23 September 2022